Citation Nr: 0715124	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  01-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In March 2003 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Houston, Texas.  The transcript of that hearing is of record.


FINDINGS OF FACT

1.  Laboratory testing confirms a current diagnosis of 
hepatitis C.

2.  The veteran engaged in various high risk behaviors in the 
performance of his duties during service.

3.  The evidence for and against a finding that the veteran 
developed hepatitis C during service is in relative 
equipoise.


CONCLUSION OF LAW

Hepatitis C was incurred during active military service.  38 
U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran reports that he suffers from hepatitis C, which he 
attributes to incidents of his military service.  During his 
March 2003 Board hearing he testified that while in the field he 
often shared razors and toothbrushes with fellow Marines.  He 
testified that this conduct was "no big deal" back then.  He 
adds that he and his comrades would often go for long periods of 
time without bathing, and recalled the longest such period as two 
weeks.  He also reports sexual encounters with numerous 
prostitutes during his service abroad, and admits to some remote 
intravenous drug use.  

In addition to his in-service experiences, the veteran says that 
he received a blood transfusion during his infancy; however, the 
record contains no proof of such, and no abnormalities were noted 
during the veteran's enlistment examination.  The presumption of 
soundness thus applies.  38 C.F.R. §§ 3.303(c), 3.304(b). 

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service medical records contain no evidence of any diagnosis of 
or treatment for hepatitis C during service; but DD-214 confirms 
that the veteran, a former Marine, served in the Asian theater 
during the Vietnam era.  

VA treatment records dating from June 1999 reflect a current 
diagnosis of "chronic hepatitis C" with chronically elevated 
liver function tests confirmed by recombinant immunoblot assay.  
VA education material (discussed in December 2000 by treatment 
providers with the veteran) notes that hepatitis C can be 
transmitted sexually, as well as by sharing of razors, 
toothbrushes, and any device that could be contaminated by the 
blood of others.  

An October 2004 VA examination confirmed the earlier diagnosis of 
hepatitis C and possible early cirrhosis.  According to the 
examiner, "while there is no way to absolutely confirm it, it 
[is] very likely that [the veteran] acquired his hepatitis C 
while in the military via high risk practices like needle 
sharing, razor sharing, and [tattoos]."  In August 2006, the 
Board remanded the case for clarification of the October 2004 
opinion.  In an addendum opinion dated in September 2006, the 
examiner reiterated that "there is no way to confirm the 
route/date of acquisition of hepatitis C but could likely be 
secondary to high risk practices like needle sharing, razor 
sharing, and [tattoos]." 

With regard to the claimed risk factors, IV drug use, in-service 
tattoo application and razor sharing, the Board has doubt as to 
which factor resulted in the veteran's hepatitis C infection.  
The veteran has testified that he used IV drugs, although he 
further asserted that he never shared needles.  Compensation 
shall not be paid if the disability is the result of the abuse of 
drugs.  38 U.S.C.A. § 1110.  Thus compensation for any disability 
as a result of this drug use would be precluded.  The VA examiner 
also opined that application of tattoos could have caused the 
veteran's hepatitis.  The veteran's service entrance examination 
is negative for any tattoos; however, a May 1973 treatment 
records notes that the veteran had a tattoo on his left forearm.  
Thus, it is conceivable that the veteran developed hepatitis 
while obtaining that tattoo.  

There is no indication from the record which of the foregoing 
risk factors was more likely than the other to be the cause of 
the veteran's hepatitis C infection.  There is a medical opinion 
of record and the Board remanded the case once in order to see if 
another opinion would be more specific.  Thus, the Board 
concludes that the evidence for and the evidence against a 
finding that the veteran's hepatitis was incurred during active 
service are in relative equipoise.  Applying the benefit of the 
doubt doctrine in the veteran's favor, service connection for 
hepatitis C is granted.  

The RO has substantially satisfied the duty to notice and 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision. 

ORDER

Service connection for hepatitis C is granted.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


